Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the AFCP filed on 05/19/2022.  
Applicant has amended claims 1 and 11 and canceled claims 2 and 16.  Specifically claim 1 is amended to incorporate the allowable subject matter of claim 16 and limitations from canceled dependent claim 2.  Claim 11 is amended to correct dependency.
The applicant has added new claim 17, no new matter has been introduced by this amendment. 
Claims 1, 7-15 and 17 are pending and have been examined.
Allowable Subject Matter
Claims 1, 7-15 and 17 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “first connecting node is between the first resistor and the second resistor, and connected to the first resistor, the second resistor, and the second transistor, wherein the first transistor is a D-mode HEMT, the first end of the first transistor is a drain, the second end of the first transistor is a gate, and the third end of the first transistor is a source”.
In re to claim 17, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a Zener diode, comprising: a cathode connected to the third end of the first transistor; and an anode connected to the second end of the second transistor; a capacitor, wherein the capacitor is electrically connected to the cathode of the Zener diode and the third end of the first transistor; a first diode, electrically connected to the third end of the first transistor; and a third voltage divider circuit, having a fifth resistor and a sixth resistor, wherein one end of the fifth resistor is electrically connected to the first diode and another end of the fifth resistor is electrically connected to the second transistor”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 7-15, claims 7-15 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior arts Heyman (U.S. 4,128,867 A) and James (U.S. 3,393,347) made of record are considered pertinent to applicant's disclosure.  Heyman (U.S. 4,128,867 A) disclose a voltage converter system including a full bridge rectifier and a transistor.  However, Heyman is silent on the Zener diode and the D-mode HEMT transistor.   James disclose the Zener diode, however James is silent on the D-mode HEMT transistor 
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839